Citation Nr: 1611224	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to a compensable (in excess of 0 percent) disability rating for left ear hearing loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disease (COPD). 

6.  Entitlement to service connection for an acquired psychiatric disability claimed as posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, March 2012, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues entitlement to service connection for an acquired psychiatric disability, COPD, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for hypertension, right ear hearing loss, and increased rating for left ear hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

The Veteran perfected an appeal as to the issues of entitlement to a service connection for right ear hearing loss and hypertension and entitlement to a compensable disability rating for left ear hearing loss.  During the September 2015 hearing, the Veteran and his representative indicated that he wished to withdraw his appeal regarding those three issues before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration regarding the Veteran's hearing loss and hypertension claims, the Board does not have jurisdiction to review the appeal regarding those issues, and the issues are dismissed.
ORDER

The appeal as to entitlement to service connection for right ear hearing loss is dismissed. 

The appeal as to entitlement to service connection for hypertension is dismissed. 

The appeal as to entitlement to a compensable disability rating for left ear hearing loss is dismissed.


REMAND

During the Veteran's September 2015 hearing before the Board, the Veteran stated that he believed his COPD was related to his exposure to diesel fuel, gasoline, fumes, and asbestos.  He asserts that he worked in the ship yards throughout the dry docks and that the birthing departments had asbestos throughout the ship and with any movement the asbestos would flake off and fall down.  Specifically he stated that it would flake off of pipes.  

The Veteran should be scheduled for a VA examination to determine if he has a current respiratory disability that is causally or etiologically related to his work during service, specifically to any exposure to asbestos or gasoline and diesel fuel fumes.  

Regarding the Veteran's tinnitus claim, the record contains an undated statement from a private examiner noting that he has determined that the Veteran has tinnitus due to noise induced trauma while in active military.  The record also contains an April 2010 VA examination, in which the examiner found that it is less likely as not that the Veteran's tinnitus is caused by or a result of military noise exposure.  The Board notes that neither examiner provided a rationale for their opinion.  Therefore, an addendum opinion that includes a rationale is necessary to determine if the Veteran's tinnitus is causally related to service.  

The Veteran was afforded a VA examination in April 2010 regarding his claimed acquired psychiatric disability.  The examiner noted that the Veteran was diagnosed with anxiety disorder NOS and found that this disorder was less likely as not caused by or a result of fear of hostile military or terrorist activity.  Further he stated that psychological testing is consistent with anxiety disorder, but available data is insufficient to demonstrate a convincing nexus or linkage of the current condition to active duty service.  As the examiner's statement may indicate either that it is less likely than not based on the current data that the Veteran's disability is causally related to service or that the examiner requires additional data in order to make a determination regarding the Veteran's anxiety disorder, the Board finds that a clarification is necessary before a decision on the merits may be made.  A new examination is warranted to provide a nexus opinion with a thorough rationale.   

Accordingly, the case is REMANDED for the following action:

1. The RO should determine the level of the Veteran's exposure to asbestos during service.  The RO should also note any pre- or post-service asbestos exposure.  

2.  Schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any respiratory disability, to include COPD and any asbestos related disability.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all respiratory disabilities that have been present during the period of the claim.  The examiner should then respond to the following:

For all diagnosed respiratory disabilities (to include COPD and any other diagnosed disabilities), is it at least as likely as not (50 percent probability or more) that the Veteran's respiratory disability began in service, was caused by service, or is otherwise related to service, to include his exposure to asbestos or gasoline and diesel fuel fumes.  

The examiner should specifically state if the Veteran has asbestosis or any other asbestos-related disability.  

A complete rationale must be provided for any opinion.

3.  Return the claims file to the April 2010 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records, his history of noise exposure, and the private examiner's statement regarding the etiology of the Veteran's tinnitus.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service, to include any military noise exposure.  A complete rationale for any opinion offered must be provided.  

If an additional examination is required for the examiner to sufficiently address this question, then a new examination should be afforded.  

4.  Schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any acquired psychiatric disability, to include an anxiety disorder or PTSD.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all psychiatric disabilities that have been present during the period of the claim.  The examiner should specifically note the private examiner's diagnosis of PTSD and the VA examiner's diagnosis of anxiety disorder  NOS.  If the Veteran does not meet the criteria for PTSD, the examiner should discuss why.  The examiner should then respond to the following:

For all diagnosed acquired psychiatric disabilities (to include anxiety disorder NOS and any other diagnosed disabilities), is it at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability began in service, was caused by service, or is otherwise related to service, to include his complaints of nervousness and tension headaches during service.  

If, and only if, the examiner finds that the Veteran is diagnosed with PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's stressor is adequate to support a diagnosis of PTSD and whether the Veteran's PTSD is caused by the stressor.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  

A complete rationale must be provided for any opinion stated.  If the examiner notes that he cannot provide an opinion, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


